Title: From Thomas Jefferson to Richard Kenny, 9 August 1780
From: Jefferson, Thomas
To: Kenny, Richard



Sir
Richmond August 9. 1780.

We approve of your selling the corn wherever you find it will be most to the public interest to do so, but it is necessary that the money arising from the sale, or so much at least as is not requisite for expences, be laid out again in corn at the post, to be delivered for the use of the continent, as Congress, Genl. Washington, and the act of Assembly all concur in this direction. The Commissioner of King and Queen as well as all the commissioners is to apply to the court of his county, who are authorized by law to make him such allowance for his trouble as they think reasonable. This precise mode is pointed out by the act of assembly.
I am Sir Your most obedient servant,

Th: Jefferson

